Case 1-19-42769-nhl Doc1i7 _ Filed 06/06/19 Entered 06/06/19 18:07:21

Douglas J. Pick, Esq. Hearing Date: June 13, 2019
Eric C. Zabicki, Esq. Time: 10:00 a.m.
PICK & ZABICKI LLP

Proposed Counsel to the Debtor

369 Lexington Avenue, 12 Floor

New York, New York 10017

(212) 695-6000

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

x

 

In re:

Chapter 11

VIRGINIA TRUE CORPORATION, Case No. 19-42769 (NHL)

Debtor.

 

- x

STATEMENT IN ADVANCE OF INITIAL
CASE MANAGEMENT CONFERENCE

This Statement is submitted in advance of the Initial Case Management

Conference to respond, in writing, to the following matters:

1.

The nature of the Debtor’s business and the reason for the Chapter 11 filing.

RESPONSE: The Debtor is a Virginia corporation with offices located at 2689
Pitkin Avenue, Brooklyn, New York. The Debtor was formed in March 2017 for
the purpose of acquiring and developing a 977-acre parcel of land located in
Richmond County, Virginia (the “Property”). In 2015, the Property was granted
“Phase I” rezoning so as to permit the construction of 718 residential homes/units,
a 160-room hotel, an 18-hole golf course and 30,000 square feet of retail space.
The Debtor has continued with rezoning by submitting a “Phase IF’ zoning
application and obtaining a necessary wetlands delineation approved by the U.S.
Army Corps of Engineers and other relevant studies. The Debtor has also cleared
and stabilized 13 acres of land for development to date. The Property is located
within a designated “Opportunity Zone” which was created pursuant to the
changes made to the federal tax laws in 2017 to offer tax incentives for Jong term
investments in areas deemed to have high poverty rates and sluggish job and
business growth. The Property is also only 90 miles from Arlington, VA where
Amazon has recently decided to build a major corporate campus employing over
25,000 high-paying individuals.

The Debtor’s chapter 11 filing was precipitated by certain threatened litigation
with two former stockholders of the Debtor, Domenick and Anthony Cipollone
(together, the “Cipollones”). The Cipollones hold a $5,000,000 promissory note

 

 

 
Case 1-19-42769-nhl Doc1i7 _ Filed 06/06/19 Entered 06/06/19 18:07:21

and mortgage (deed of trust) which was conveyed to them on December 11, 2018
and had matured on April 27, 2019 together with a corresponding confession of
judgment from the Debtor as security for the repayment of the amounts owed
under the promissory note.

2. The Debtor’s financial condition, including post-petition operations and revenue.

RESPONSE: The property is vacant and does not produce any income. The
Debtor is currently negotiating terms for possible Debtor-in-Possession Financing

3. Debtor-in-possession financing,

RESPONSE: The Debtor is soliciting possible Debtor-in-Possession financing
and/or investor financing

4, The use of cash collateral.
RESPONSE: Not applicable.

5. Any significant motions which the Debtor anticipates bringing before the Court
including, but not limited to, sale motions.

RESPONSE: The Debtor is investigating the possibility of bringing a preference
action and/or a fraudulent conveyance action to set aside the mortgage
conveyance to the Cipollones since: (i) at the time of the conveyance the Debtor
was insolvent (due to a pending lawsuit by the State of Virginia Department of
Environmental Quality); (ii) the Cipollones were insiders; and (iii) the Debtor was
engaged in business for which the property remaining with the Debtor constituted
unreasonably small capital.

6. Matters relating to the retention of professionals (including any brokers or
appraisers.

RESPONSE: The Debtor intends to retain:

L, Pick & Zabicki LLP as Debtor’s counsel; and
2. Reed Smith LLP as special counsel to Virginia True Corporation.

7. The status of any litigation involving the Debtor.

RESPONSE:

1, David K. Paylor v. Virginia True Corporation, Circuit Court, Richmond
County, Virginia, CL 18-122

© This is an action in which Mr. Paylor as Director of the

Department of Environmental Quality and the State Water

 
Case 1-19-42769-nhl Doc1i7 _ Filed 06/06/19 Entered 06/06/19 18:07:21

10.

LL.

12,

13.

Control Board had asserted alleged violations of the State
Water Control Law, the Virginia Stormwater Management Act
as well as other statutory violations claiming the Debtor had
improperly cleared approximately 13 acres of land without
proper authorization.

2, Robert Smith v. Virginia True Corperation, Richmond County, Virginia,
CL 18-58
e This is an action for professional fees allegedly owed to Mr.
Smith.

The status of the Debtor’s insurance.

RESPONSE: The Debtor has full insurance on the property. Proof of insurance
has been provided to the Office of the U.S. Trustee.

Deadlines for the filing of claims and a plan and disclosure statement.

RESPONSE: A Bar Date motion was filed on February 18, 2019 (CCF No.14).
The Debtor will be filing a reorganization plan and disclosure statement.

The use of alternative dispute resolution, if appropriate,

RESPONSE: The Debtor would not oppose a mediation conference with the
Cipollones to address Point 5 above.

If this is a single asset real estate case, whether the Debtor intends to file a plan
within the time allotted pursuant to 11. U.S.C. § 362(d)(3) and whether the Debtor
intends to commence adequate protection payments.

RESPONSE: Debtor plans to file a plan as soon as practicable which will
provide for the full repayment of all creditor claims over a reasonable time period.

If this is a small business case, whether the Debtor anticipates being able to
satisfy the deadlines provided by 11 U.S.C. § 1121 (e).

RESPONSE: Not applicable.

If this is an individual Chapter 11 case, whether the Debtor anticipates satisfying
the Bankruptcy Code requirements that apply to such cases.

RESPONSE: Not applicable.

 
Case 1-19-42769-nhl Doc1i7 _ Filed 06/06/19 Entered 06/06/19 18:07:21

14. The scheduling of additional Case Management Conferences.

RESPONSE: The Debtor would request 45 days so as to report on the status of
the filing of a reorganization plan.

15. Any other case administrative matters.
RESPONSE: None.

Dated: New York, New York

June 6, 2019
PICK & ZABICKI LLP

Proposed Counsel to the Debtor
ie,

 
   
   

 

  
 

 
 

gla} PICK Esq.
{Lexihgton Avenue, 12" Floor
ork, New York 10017
(212) 695-6000

 
